DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 02/02/2021.
Applicant’s amendments filed 02/02/2021 have been fully considered and reviewed by the examiner. The examiner notes the amendment of claims 1, 4, 5, and 8; cancellation of claims 3 and 6; and the addition of new claims 21 and 22.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 8, 9, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,835,895 to Sumino et al. (hereinafter Sumino) in view of Seo et al. (US Patent No. 9,401,385, hereinafter Seo), Kanzawa et al. (US 2011/0233510, hereinafter Kanzawa), and Erbetta et al. (US 2014/0034892, hereinafter Erbetta).
With respect to Claim 1, Sumino discloses a variable resistance memory device (Sumino, Figs. 1, 5, 12, Col. 1, lines 46-67; Col. 2, lines 1-20; Col. 9, lines 4-67; Col. 10, lines 1-9; Col. 12, lines 1-67; Col. 13, lines 1-27; Col. 14, lines 16-50), comprising:
      a first memory region (e.g., first memory element including the resistive-change layer 2) (Sumino, Figs. 1, 5, 12, Col. 12, lines 26-58) and a second memory region (e.g., second memory element including the resistive-change layer 3);
      first memory cells (large number of the first memory elements to configure memory device) (Sumino, Figs. 1, 5, 12, Col. 13, lines 23-27)  on the first memory region; and

wherein:
      each of the first memory cells includes a first resistance element (e.g., the right memory element including the resistive-change layer 2) (Sumino, Figs. 1, 5, 12, Col. 12, lines 30-48),
      each of the second memory cells includes a second resistance element (e.g., the left memory element including the resistive-change layer 3),
      a maximum value of a variable resistance of the second resistance element (e.g., the resistance value in the high resistance state (a maximum value) is smaller for thinner thickness of the resistive-change layer 3) (Sumino, Figs. 1, 5, 12, Col. 9, lines 38-46) is less than a maximum value of a variable resistance of the first resistance element (e.g., the right memory element including the resistive-change layer 2),
       the first resistance element (e.g., the right memory element including the resistive-change layer 2) (Sumino, Fig. 1, Col. 12, lines 30-48) includes a first bottom electrode (e.g., 4), a first top electrode (e.g., 10B) (Sumino, Fig. 1, Col. 12, lines 54-58) on the first bottom electrode (4), and a first variable resistance pattern (e.g., the resistive-change layer 2) between the first bottom electrode (4) and the first top electrode (10B),
       the second resistance element (e.g., the left memory element including the resistive-change layer 3) includes a second bottom electrode (4), a second top electrode (10A) on the second bottom electrode (4), and a second variable resistance pattern (e.g., the resistive-change layer 3) disposed between the second bottom electrode (4) and the second top electrode (10A),
       a level of a top surface of the first top electrode (e.g., 10B) is substantially the same as a level of a top surface of the second top electrode (e.g., 10A).
Further, Sumino does not specifically disclose (1) a substrate including a first memory region and a second memory region; a level of a bottom surface of the first bottom electrode is higher than a level of 
Regarding (1), Seo teaches a semiconductor memory device (Seo, Fig. 18B, Col. 1, lines 33-35; Col. 3, lines 34-40; Col. 22, lines 55-67; Col. 24, lines 4-25) including variable resistance memory elements (M1 and M2) formed on a substrate (100), wherein the first variable resistance memory element (M2) is connected to the first bit line (151b) and the second variable resistance memory element (M1) is connected to the second bit line (151a) such that the first bit line (151b) and the second bit line (151a) are disposed at the same height from the top surface of the semiconductor substrate (100), and a level of a bottom surface of the first bottom electrode of the first variable resistance memory element (M2) is higher than a level of a bottom surface of the second bottom electrode of the second variable resistance memory element (M1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the variable resistance memory device of Sumino by forming memory cells on the first and second regions including the first and second variable resistance memory elements having different resistance variable materials and the bottom electrodes having bottom surfaces disposed at different heights (e.g., by varying thicknesses of the bottom conductive plugs 5 of Sumino disposed under the bottom electrode 4) from the top surface of the semiconductor substrate and connected to the first and second bit lines disposed at the same height from the top surface of the semiconductor substrate as taught by Seo to have a substrate including a first memory region and a second memory region; a level of a bottom surface of the first bottom electrode that is higher than a level of a bottom surface of the second bottom electrode in order to provide improved semiconductor memory device capable of improving integration density and reliability (Seo, Col. 1, lines 33-35; Col. 3, lines 34-40).
Regarding (2), Kanzawa teaches forming a memory element (Kanzawa, Figs. 1, 3, 11A-11B, ¶0001, ¶0023-¶0024, ¶0045-¶0049, ¶0067-¶0101, ¶0113-¶0117, ¶0165-¶0170)  including resistance variable layer including a metal oxide in direct contact with a bottom electrode (e.g., 404a) comprised of a platinum-containing layer (Kanzawa, Figs. 1, 11A, ¶0045-¶0049, ¶0068-¶0072, ¶0165-¶0170) that allows resistance change to occur easily (Kanzawa, Figs. 1, 11A, ¶0116) and having a specific thickness which 
Thus, a person of ordinary skill in the art would recognize that forming a first bottom electrode comprised of platinum-containing material in direct contact with the first resistive-change layer of the first resistance element having greater variable resistance value so as to have smaller thickness than that of a second bottom electrode of the second resistance element having smaller variable resistance value would provide memory elements having improved electric characteristics and operation reliability.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the variable resistance memory device of Sumino by forming memory cells on the first and second regions including the first and second variable resistance memory elements having different resistance variable materials, and forming the first bottom electrode of the first resistance element having greater variable resistance value  so as to have a thinner thickness as taught by Kanzawa to have a thickness of the first bottom electrode is thinner than a thickness of the second bottom electrode in order to provide an electrode material to improve resistance change of the resistance variable memory and to suppress formation irregularities in the electrode of the memory element having high resistance value, and thus to provide improved semiconductor memory device having improved electric characteristics and operation reliability (Kanzawa, ¶0001, ¶0024, ¶0045-¶0049, ¶0113-¶0116, ¶0165-¶0170).
Regarding (3), Erbetta teaches memory cell array (Erbetta, Figs. 1a, 1B, ¶0014-¶0035) having a cross-point architecture, wherein the variable resistance memory device comprising a selection element (e.g., 124) and a first sub-bottom electrode (e.g., 118) (Erbetta, Figs. 1a, 1B, ¶0025, ¶0023) between the resistance element (e.g., 120) and the word line (114) (e.g., an embodiment wherein the resistance variable storage element 120 is formed between the electrodes 122 and 126, and the select device 124 is formed between electrodes 118 and 122), wherein the first sub-bottom electrode (e.g., 118), the selection element (e.g., 124), and the first resistance element (e.g., 120) are sequentially stacked in the memory cell (e.g., 112).

Regarding Claim 2, Sumino discloses the variable resistance memory device as claimed in claim 1. Further, Sumino does not specifically disclose the variable resistance memory device, further comprising: a first conductive line electrically connected to each of the first memory cells and between each of the first memory cells and the substrate; a second conductive line electrically connected to the first memory cells and on the first memory cells; and a transistor electrically connected to each of the second memory cells, the transistor being in the substrate, wherein: the first conductive line extends in a first direction parallel to a top surface of the substrate, and the second conductive line extends in a second direction parallel to the top surface of the substrate and perpendicular to the first direction.
However, Seo teaches a semiconductor memory device (Seo, Fig. 18B, Col. 1, lines 33-35; Col. 3, lines 34-40; Col. 22, lines 55-67; Col. 24, lines 4-25) including variable resistance memory elements (M1 and M2) formed on a substrate (100), wherein a first conductive line (e.g., 123) (Seo, Fig. 18B, Col. 23, lines 22-39) is electrically connected to each of the first memory cells (e.g., M2) and between each of the first memory cells (M2) and the substrate (100); a second conductive line (151b) (Seo, Fig. 18B, Col. 24, lines 4-25) is electrically connected to the first memory cells (e.g., M2) and on the first memory cells (M2); and a transistor (e.g., including a gate electrode 106 on the active portion ACT) (Seo, Fig. 18B, Col. 22, lines 61-67) electrically connected to each of the second memory cells (M2), the transistor being in the substrate (100), wherein: the first conductive line (123) extends in a first direction (e.g., a second direction D2) parallel to a top surface of the substrate, and the second conductive line (e.g., 151b) extends in a second direction (e.g., first direction D1) parallel to the top surface of the substrate and perpendicular to the first direction (e.g., D2).

Regarding Claim 4, Sumino in view of Seo, Kanzawa, and Erbetta discloses the variable resistance memory device as claimed in claim 1. Further, Sumino discloses the variable resistance memory device, wherein a level of a top surface of the first bottom electrode (4/5) (Sumino, Fig. 1, Col. 12, lines 30-50) is substantially the same as a level of a top surface of the second bottom electrode (4/5).
Regarding Claim 5, Sumino in view of Seo, Kanzawa, and Erbetta discloses the variable resistance memory device as claimed in claim 1. Further, Sumino discloses the variable resistance memory device, wherein each of the first variable resistance pattern (e.g., the resistive-change layer 2 including 11 and 13) (Sumino, Figs. 1, 5, Col. 9, lines 56-67, Col. 10, lines 1-9; Col 12, lines 30-50; Col. 13, lines 10-13; Col. 14, lines 16-50) and the second variable resistance pattern (e.g., the resistive-change layer 3 including 11) independently include a metal oxide; and the first variable resistance pattern (e.g., the resistive-change layer 2 including 11 and 13) (Sumino, Fig. 5, Col. 14, lines 16-50), and the second variable resistance pattern(e.g., the resistive-change layer 3 including 11)  include different materials from each other.
Regarding Claims 8 and 9, Sumino in view of Seo, Kanzawa, and Erbetta discloses the variable resistance memory device as claimed in claim 1. Further, Sumino does not specifically disclose the variable resistance memory device, further comprising: a first sub-bottom electrode between the first resistance element and the substrate; and a second sub-bottom electrode between the second resistance element and the substrate, wherein the first sub-bottom electrode, the selection element, and the first resistance element are sequentially stacked in each first memory cell (as claimed in claim 8); wherein a level of a top surface of the first sub-bottom electrode is substantially the same as a level of a top surface of the second sub-bottom electrode (as claimed in claim 9).
However, Erbetta teaches memory cell array (Erbetta, Figs. 1a, 1B, ¶0014-¶0035) having a cross-point architecture, wherein the variable resistance memory device, further comprising: a first sub-bottom electrode (e.g., 118) (Erbetta, Figs. 1a, 1B, ¶0025, ¶0023) between the resistance element (e.g., 120) and the word line (114) (e.g., an embodiment wherein the resistance variable storage element 120 is formed between the electrodes 122 and 126, and the select device 124 is formed between electrodes 118 and 122), wherein the first sub-bottom electrode (e.g., 118), the selection element (e.g., 124), and the first resistance element (e.g., 120) are sequentially stacked in the memory cell (e.g., 112).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the variable resistance memory device of Sumino/Seo/Kanzawa/Erbetta by forming memory cell array having a cross-point architecture as taught by Erbetta, wherein the memory cell array having a cross-point architecture includes memory cells having sub-bottom electrodes, selection elements, and the resistance variable storage elements as taught by Erbetta to have the variable resistance memory device, further comprising: a first sub-bottom electrode between the first resistance element and the substrate; and a second sub-bottom electrode between the second resistance element and the substrate, wherein the first sub-bottom electrode, the selection element, and the first resistance element are sequentially stacked in each first memory cell (as claimed in claim 8); wherein a level of a top surface of the first sub-bottom electrode is substantially the same as a level of a top surface of the second sub-bottom electrode (as claimed in claim 9) in order to provide a memory cell array having improved architecture to arrange memory cells having improved retention of memory (Erbetta, ¶0002-¶0003, ¶0011, ¶0023, ¶0025).
Regarding Claim 22, Sumino in view of Seo, Kanzawa, and Erbetta discloses the variable resistance memory device as claimed in claim 1. Further, Sumino that each of the second memory cells does not include a selection element. However, Seo teaches a semiconductor memory device (Seo, Fig. 9, Col. 1, lines 33-35; Col. 3, lines 34-40; Col. 11, lines 4-30) including variable resistance memory elements (M1 and M2) formed on a substrate (100), wherein the first variable resistance memory element (M1) is connected to the selection element (SE) disposed under the first memory element (M1), and the second variable resistance memory element (M2) does not include a selection element (SE).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the variable resistance memory device of Sumino by forming memory cells on the first and second regions including the first and second variable resistance memory elements having different resistance variable materials and a selection element disposed only under the first memory cell as taught by Seo to have the variable resistance memory device, wherein each of the second memory cells does not include a selection element in order to provide improved semiconductor memory device capable of improving integration density and reliability (Seo, Col. 1, lines 33-35; Col. 3, lines 34-40; Col. 11, lines 15-24).
Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,835,895 to Sumino in view of Seo (US Patent No. 9,401,385), Kanzawa (US 2011/0233510), and Erbetta (US 2014/0034892) as applied to claim 1, and further in view of to Pellizzer et al. (US 2018/0323238, hereinafter Pellizzer).
Regarding Claim 7, Sumino in view of Seo, Kanzawa, and Erbetta discloses the variable resistance memory device as claimed in claim 1. Further, Sumino does not specifically disclose that a thickness of the first resistance element in a third direction perpendicular to a top surface of the substrate is less than a thickness of the second resistance element in the third direction. However, Pellizzer teaches an embodiment of Fig. 2E, wherein different reactant materials (e.g., 214/216) are formed in the first memory cells and the second memory cells to have different cell characteristics; the resistant element in the first region (e.g., 234) (Pellizzer, Figs. 1, 2E, ¶0035, ¶0031-¶0034) includes a thinner reactant material so that the cells of the first region exhibit a higher programing throughput as compared to the cells formed in the second region (e.g., 236) having a thicker reactant material; different reactant 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the variable resistance memory device of Sumino/Seo/Kanzawa/Erbetta by forming memory cells on the first and second regions comprising resistance elements that include reactant materials having different thicknesses as taught by Pellizzer, wherein the resistant element in the first region includes a thinner reactant material as compared to the cells formed in the second region and having a thicker reactant material to have a thickness of the first resistance element in a third direction perpendicular to a top surface of the substrate that is less than a thickness of the second resistance element in the third direction in order to provide an array of resistive memory cells having different cell characteristics including a higher programing throughput (Pellizzer, ¶0011, ¶0014, ¶0035).
Regarding Claim 10, Sumino in view of Seo, Kanzawa, and Erbetta discloses the variable resistance memory device as claimed in claim 1. Further, Sumino does not specifically disclose that the selection element includes a PN diode, an ovonic threshold switch (OTS) element, or a mixed ionic electronic conductor (MIEC). However, Pellizzer discloses the variable resistance memory device comprising a select device to select/deselect a memory cell to perform an appropriate operation such as data programming, e.g., writing and reading, wherein the selection element (e.g., 132) includes an ovonic threshold switch (OTS) element (Pellizzer, Figs. 1, 3F, ¶0019-¶0025).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the variable resistance memory device of Sumino/Seo/Kanzawa/Erbetta by forming memory cells on the first and second regions comprising resistance elements that include a selective element as taught by Pellizzer to have the selection element includes an ovonic threshold switch (OTS) element in order to provide an array of resistive memory cells having different cell characteristics including a higher programing throughput (Pellizzer, ¶0011, ¶0014, ¶0021-¶0025, ¶0035).
Claims 10 and  21 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,835,895 to Sumino in view of Seo (US Patent No. 9,401,385), Kanzawa (US 2011/0233510), and .
Regarding Claim 10, Sumino in view of Seo, Kanzawa, and Erbetta discloses the variable resistance memory device as claimed in claim 1. Further, Sumino does not specifically disclose that the selection element includes a PN diode, an ovonic threshold switch (OTS) element, or a mixed ionic electronic conductor (MIEC). However, Castro teaches a memory arrays having variable resistance materials (Castro, Fig. 1, Col. 1, lines 18-22; Col. 2, lines 62-67; Col. 3, lines 1-33; Col. 4, lines 1-13), specifically a memory cell includes a memory element (34) and a selector element (38), and wherein the selector element (38) includes an ovonic threshold switch (OTS) element (Castro, Fig. 1, Col. 2, lines 62-67; Col. 3, lines 1-3; Col. 4, lines 1-13) comprised of chalcogenide materials.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the variable resistance memory device of Sumino/Seo/Kanzawa/Erbetta by forming memory cells including a selective element as taught by Castro to have the selection element that includes an ovonic threshold switch (OTS) element in order to provide improved memory array of resistive memory cells having a material capable of stable phase change (Castro, Col. 1, lines 18-22; Col. 2, lines 62-67; Col. 3, lines 1-33).
Regarding Claim 21, Sumino in view of Seo, Kanzawa, and Erbetta discloses the variable resistance memory device as claimed in claim 1. Further, Sumino does not specifically disclose that the selection element includes a chalcogenide material. However, Castro teaches a memory arrays having variable resistance materials (Castro, Fig. 1, Col. 1, lines 18-22; Col. 2, lines 62-67; Col. 3, lines 1-33; Col. 4, lines 1-13), specifically a memory cell includes a memory element (34) and a selector element (38), wherein one of the selector element and the memory element (34) comprises chalcogenide materials.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the variable resistance memory device of Sumino/Seo/Kanzawa/Erbetta by forming memory cells including a selective element as taught by Castro to have the selection element that includes a chalcogenide material in order to provide improved memory array of resistive memory cells .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-5, 7-10, 21, and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284.  The examiner can normally be reached on 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891